Title: To James Madison from John Mitchell, 4 November 1805 (Abstract)
From: Mitchell, John
To: Madison, James


          § From John Mitchell. 4 November 1805, Paris. “I am honord with your Circular letters of the 1st. & 4h. july last, with a Volume of the Laws; and a New Commission as Vice Commercial Agent for Havre. I have handed the Commission to His Excellency Gl. Armstrong for to Obtain My Exequatur. Agreably to your instructns, I have Advertized, that, in future no Certificate will be granted for Vessells purchased in france, & shall carefully attend to your instructions.
          “The ports in the Channel are still continued under Blockade by the British, but, with an inferior force since the sailing of the flotilla. Yet No Vessel attempts to enter. Havre is without the appearance of Commerce, and more than half the houses are deserted.
          “Since it is known here that no Certif[i]cates will be granted for Vessells purchased in a forreign Country, I have received from Mr. Omealy (of Baltimore in Maryland doing Business in france) Info⟨r⟩;mation that, The Brig Maryland, James Petrie Masr. purchased at Havre by John Newel⟨l⟩; of Norfolk for Fras & Alexr. Tubeuf of Norfolk—Virgin⟨ia.⟩;
          “deposition dated 6 July—1803.—
          Brig Franklin Shadk: Hill Masr. purchased at
          Dieppe by F. X. Mazza for Account of said John Newell. Deposn. 31 July 1804 at Havre Brig Virginia, William Bass purchased by same fo⟨r⟩; same “deposition 28 decr. 1804—at Hav⟨re⟩; & transmitted to Marsailles—to obtain Certificat⟨e⟩; are all the property of Mr. F. X. Mazza or the House of Dolla Mazza & Co of Havre together with the ship Martha Cap. Petrie (late of the Marylan⟨d).⟩;
          “for the Brig Maryland, Mr. Newell Appeard in person & subscribed the deposition sent with the Vessell. This Vessell has since been Condemnd & Sold & the Sea Letter & mediteranean pass⟨port⟩; transmitted you by Me.
          “for the Franklin and Virginia, Mr Mazza Appeard Made Oath & Subscribed the same which went with the Vessells papers. Where the Ship Martha Appears to be purchased by or for Account ⟨o⟩;f Mr. Newell, I can’t inform you. But the three sail constantly out of Norfolk where Mr Newell resides.
          “Here I beg leave to observe that, Mr John Newell ’tho a young Man Appeard at Havre to posess property, but Wether his own or Consignments I cant say. & was of good Character. Mr. Mazza is a Mercht long established at Havre & Officiates as Commercial Agent for Portugal. He and Mr. Omealy are long Aquainted, and as Mr. Omealy frequently called about the papers for the Brig Maryland—it is very probable he knew all of that transaction, And I presume is aquainted with the others from his giveing the information. To Obtain a proof here from Mr Mazza I believe is impossible, and no doubt but evry after declaration would Conform to the former. From Mr. Newell perhaps more may be known.
          “As the Information of Mr. Omealy was so positive I have considered it my Duty thus early to Communicate it and especially as the imposition if it exists, is upon Me. and of which I had no suspision, ’till the Communication of Mr. Omealy, for before I granted the Certificate I convened with Mr Mazza, Who, produced Me the orders in Writeing of Mr Newell to make the purchases, a note of whic⟨h⟩; was made & sent with the Vessells papers, that I consider myself free from blame, and shall gladly learn from you that you do not attatch any to Me.”
        